United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 20-2106
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Edward Frank Brewer

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                            Submitted: February 16, 2021
                              Filed: February 19, 2021
                                   [Unpublished]
                                   ____________

Before GRASZ, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

     After considering a number of factors, the district court 1 decided not to reduce
Edward Brewer’s 240-month prison sentence under the First Step Act. See Pub. L.

      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
No. 115-391, 132 Stat. 5194 (2018). Though he challenges the decision on a host of
grounds, we affirm.

       We conclude that the district court did not abuse its discretion. See United
States v. McDonald, 944 F.3d 769, 771–72 (8th Cir. 2019) (discussing the standard
of review and outlining the two-step analysis for motions under the First Step Act).
The First Step Act did not require the court to reduce Brewer’s sentence, even if he
was eligible. § 404(c), 132 Stat. at 5222 (“Nothing in this section shall be construed
to require a court to reduce any sentence pursuant to this section.”). And the court
did more than enough by considering the statutory sentencing factors before making
a decision. See 18 U.S.C. § 3553(a); United States v. Moore, 963 F.3d 725, 727 (8th
Cir. 2020) (explaining that, in reviewing a First Step Act motion, “a district court
may, but need not, consider the section 3553 factors”).

      Brewer’s remaining arguments fare no better. He was not entitled to a plenary
resentencing hearing, nor can he now challenge his original sentence. See Moore,
963 F.3d at 728 (explaining how motions under the First Step Act are different from
“original, plenary sentencing” proceedings); United States v. Williams, 943 F.3d
841, 843–44 (8th Cir. 2019) (holding that district courts need not hold hearings on
these motions); see also United States v. Denson, 963 F.3d 1080, 1089 (11th Cir.
2020) (refusing to entertain an attack on the original sentence in one of these
motions). Moreover, given “the court’s otherwise careful analysis,” any “minor
factual misstatement” about Brewer’s criminal history does not “warrant[] remand.”
United States v. Moore, 975 F.3d 84, 93 (2d Cir. 2020).

      We accordingly affirm the judgment of the district court, grant counsel
permission to withdraw, and deny Brewer’s pending pro se motions.
                      ______________________________




                                         -2-